

Exhibit 10.2
SEPARATION AGREEMENT AND GENERAL RELEASE


This Separation Agreement and General Release (the “Agreement”) is being entered
into between Dennis Kim (“Employee”) and Sesen Bio, Inc. (the “Company”)
(together, the “Parties”) in connection with Employee’s resignation of his
employment with the Company, effective August 2, 2019 (the “Resignation Date”).
1.Resignation Date. Employee agrees that he ceased to be an employee of the
Company or any of its subsidiaries as of the Resignation Date. As of the
Resignation Date, Employee is no longer eligible to participate in any of the
Company’s benefit plans, including, but not limited to, any dental or medical
insurance, long term care plans, retirement or 401(k) plans, vacation leave,
sick leave, long term disability insurance, life insurance, incentive plans, or
personal accident insurance. Employee will be paid all outstanding, accrued
salary and accrued but unused vacation (outstanding vacation pay being $14,539
through the Resignation Date, less the appropriate federal, state and local
taxes and other withholdings, as determined by the Company.
2.Acknowledgement. Employee acknowledges and agrees that, except as expressly
provided in this Agreement, Employee has been fully paid any and all
compensation due and owing to Employee, including all wages, salary,
commissions, bonuses, incentive payments, profit-sharing payments, expense
reimbursements, leave or other benefits. Employee further agrees that the
Severance referred to in Section 3 is not compensation for Employee’s services
rendered through the Resignation Date, but rather constitutes consideration for
the promises contained in this Agreement, and is above and beyond any wages or
salary or other sums to which Employee is entitled from the Company under the
terms of Employee’s employment with the Company or under any other contract or
law.
3.Severance Payments. Provided that Employee signs this Agreement no later than
August 17, 2019 , does not revoke it and abides by its terms, the Company will
pay to Employee the total gross amount of $210,000, the equivalent of six (6)
months of Employee’s base salary (“Severance Payments”), payable in equal
installments on the Company’s regular payroll dates over a six month period and
with the first installment being paid on the first regular payroll date
following the Effective Date (as defined in Section 14(b) of this Agreement).
4.Additional Severance Payments. The Parties acknowledge that they are entering
into, or have entered into, a Consulting Agreement contemporaneously with this
Agreement. Provided that Employee (a) re-executes this Agreement on the last day
of the Term of the Consulting Agreement (as defined therein) and does not revoke
it, and (b) complies fully with the terms of this Agreement and of the
Consulting Agreement, then:
a.The Company shall pay Employee the total gross amount of $10,000 for
transition expenses, including, without limitation, Employee’s lease payments
from the Separation Date through December 31, 2019 on an apartment he rents in
Philadelphia, inclusive of parking fees (“Additional Severance”); and
b.Provided that Employee has earned less than $100,000 in Consulting Fees (as
defined in the Consulting Agreement) but has provided requested services to the
Company through the end of the Term of the Consulting Agreement, the Company
shall pay to Employee an amount equal to the difference between $100,000 and
Employee’s earned Consulting Fees (“Consulting Fee Guarantee”).


1
  



--------------------------------------------------------------------------------




The Additional Severance and, if applicable, the Consulting Fee Guarantee, shall
be paid in one lump sum within thirty (30) days after the end of the Term of the
Consulting Agreement.
5.Taxes. The Company makes no representations concerning the tax consequences of
any payment or benefit pursuant to this Agreement, and Employee shall pay any
and all foreign, federal, state or local taxes that are or may become due with
respect to any such payments. The Company will withhold the appropriate federal,
state and local taxes and other withholdings, as determined by the Company, from
any payments made to Employee pursuant to this Agreement.


6.General Release. Except for any rights granted under (i) this Agreement, (ii)
that certain Nonstatutory Stock Option Agreement by and between the Company and
Employee dated December 3, 2018 (the “Option Agreement”) and (iii) that certain
Indemnification Agreement by and between the Company and Employee dated December
3, 2018 (the “Indemnification Agreement”), each time Employee executes this
Agreement, Employee, for himself, and for Employee’s heirs, assigns, executors
and administrators, hereby releases, remises and forever discharges the Company,
its parents, subsidiaries, affiliates, divisions, predecessors, successors,
assigns, and each of their respective members, managers, directors, officers,
partners, attorneys, shareholders, administrators, employees, agents,
representatives, employment benefit plans, plan administrators, fiduciaries,
trustees, insurers and re-insurers, and investors, and all of their
predecessors, successors and assigns, and each of their respective members,
managers, directors, officers, partners, attorneys, shareholders,
administrators, employees, agents, representatives, employment benefit plans,
plan administrators, fiduciaries, trustees, insurers and re-insurers, investors
(collectively, the “Releasees”) of and from all claims, causes of action,
covenants, contracts, agreements, promises, damages, disputes, demands, and all
other manner of actions whatsoever, in law or in equity, that Employee ever had,
may have had, now has, or that Employee’s heirs, assigns, executors or
administrators hereinafter can, shall or may have, whether known or unknown,
asserted or unasserted, suspected or unsuspected, as a result of or related to
Employee’s employment with the Company, the termination of that employment, or
under any contract, including but not limited to Employee’s Letter Agreement
dated December 3, 2018 (“Letter Agreement”), or any act or omission which has
occurred at any time up to and including the date of the execution of this
Release (collectively, the “Released Claims”).


a.Released Claims. The Released Claims include, but are not limited to, claims
for monetary damages; claims related to Employee’s employment with the Company
or the termination thereof; claims to severance or similar benefits; claims to
expenses, attorneys’ fees or other indemnities; claims based on any actions or
failures to act that occurred on or before the date of this Agreement; and
claims for other personal remedies or damages sought in any legal proceeding or
charge filed with any court or federal, state or local agency either by Employee
or by any person claiming to act on Employee’s behalf or in Employee’s interest.
Employee understands that the Released Claims may have arisen under different
local, state and federal statutes, regulations, or common law doctrines.
Employee hereby specifically, but without limitation, agrees to release all
Releasees from any and all claims under each of the following:
i.Antidiscrimination laws, such as Title VII of the Civil Rights Act of 1964, as
amended, and Executive Order 11246 (which prohibit discrimination based on race,
color, national origin, religion, or sex); Section 1981 of the Civil Rights Act
of 1866 (which prohibits discrimination based on race or color); the Americans
with Disabilities Act and Sections 503 and 504 of the Rehabilitation Act of 1973
(which prohibit discrimination based upon disability); the Age Discrimination in
Employment Act, as amended, 29 U.S.C. Section 621 et seq. (which prohibits
discrimination on the basis of age); the Equal Pay Act (which prohibits paying
men and women unequal


2
  



--------------------------------------------------------------------------------




pay for equal work); the Massachusetts Fair Employment Practices Law; the
Massachusetts Civil Rights Act; the Massachusetts Equal Rights Act; the
Massachusetts Equal Pay Act the Massachusetts Sexual Harassment Statute; the New
Jersey Conscientious Employee Protection Act; retaliation claims under the New
Jersey Workers' Compensation Act, the New Jersey Equal Pay Act, the New Jersey
Civil Union Act; the Pennsylvania Human Relations Act, the Pennsylvania
Whistleblower Law, or any other local, state or federal statute, regulation,
common law or decision concerning discrimination, harassment, or retaliation on
these or any other grounds or otherwise governing the employment relationship.
ii.Other employment laws, such as the federal Worker Adjustment and Retraining
Notification Act of 1988; the Executive Retirement Income Security Act of 1974
(which, among other things, protects employee benefits); the Fair Labor
Standards Act of 1938 (which regulates wage and hour matters); the Family and
Medical Leave Act of 1993 (which requires employers to provide leaves of absence
under certain circumstances); the Massachusetts Plant Closing Law; the
Massachusetts Wage Act; the Massachusetts Parental Leave Act; the New Jersey Law
Against Discrimination; the New Jersey Wage Payment Law; the New Jersey Wage and
Hour Law; the New Jersey Smoking Law; the New Jersey Family Medical Leave Act;
the Pennsylvania Equal Pay Law; the Pennsylvania Minimum Wage Act, as well as
any amendments to such laws; the U.S. Patriot Act, the Sarbanes Oxley Act, the
Dodd Frank Act; and any other federal, state, or local statute, regulation,
common law or decision relating to employment, reemployment rights, leaves of
absence or any other aspect of employment.
iii.Other laws of general application, such as federal, state, or local laws
enforcing express or implied employment agreements or other contracts or
covenants, or addressing breaches of such agreements, contracts or covenants;
federal, state or local laws providing relief for alleged wrongful discharge or
termination, physical or personal injury, emotional distress, fraud, intentional
or negligent misrepresentation, defamation, invasion of privacy, violation of
public policy or similar claims; common law claims under any tort, contract or
other theory now or hereafter recognized, and any other federal, state, or local
statute, regulation, common law doctrine, or decision regulating or regarding
employment.
b.Participation in Agency Proceedings. Nothing in this Agreement shall prevent
Employee from filing a charge with the Equal Employment Opportunity Commission
(the “EEOC”), the National Labor Relations Board (the “NLRB”), or other similar
federal, state or local agency, or from participating in any investigation or
proceeding conducted by the EEOC, the NLRB, or similar federal, state or local
agencies. However, by entering into this Agreement, Employee understands and
agrees that Employee is waiving any and all rights to recover any monetary
relief or other personal relief against the Releasees as a result of any such
EEOC, NLRB, or similar federal, state or local agency proceeding, including any
subsequent legal action.
c.Claims Not Released. The Released Claims do not include claims by Employee
for: (1) unemployment insurance; (2) worker’s compensation benefits; (3) state
disability compensation; (4) previously vested benefits under any the
Company-sponsored benefits plan; and (5) any other rights that cannot by law be
released by private agreement.
d.No Existing Claims or Assignment of Claims. Employee represents and warrants
that he has not previously filed or joined in any claims that are released in
this Agreement and that he has not given or sold any portion of any claims
released herein to anyone else, and that he will indemnify and hold harmless the
Company and the Releasees from all liabilities, claims, demands, costs, expenses
and/or attorneys’ fees incurred as a result of any such prior assignment or
transfer.


3
  



--------------------------------------------------------------------------------




e.Acknowledgement of Legal Effect of Release. BY SIGNING THIS AGREEMENT,
EMPLOYEE UNDERSTANDS THAT HE IS WAIVING ALL RIGHTS EMPLOYEE MAY HAVE HAD TO
PURSUE OR BRING A LAWSUIT OR MAKE ANY LEGAL CLAIM AGAINST THE COMPANY OR THE
RELEASEES, INCLUDING, BUT NOT LIMITED TO, CLAIMS THAT IN ANY WAY ARISE FROM OR
RELATE TO EMPLOYEE’S EMPLOYMENT OR THE TERMINATION OF THAT EMPLOYMENT, FOR ALL
OF TIME UP TO AND INCLUDING THE DATE OF THE EXECUTION OF THIS AGREEMENT.
EMPLOYEE FURTHER UNDERSTANDS THAT BY SIGNING THIS AGREEMENT, EMPLOYEE IS
PROMISING NOT TO PURSUE OR BRING ANY SUCH LAWSUIT OR LEGAL CLAIM SEEKING
MONETARY OR OTHER RELIEF.
f.Restrictions. Notwithstanding anything to the contrary herein, Employee
understands that nothing in this Agreement or any other agreement that Employee
may have with the Company restricts or prohibits Employee from initiating
communications directly with, responding to any inquiries from, providing
testimony before, providing confidential information to, reporting possible
violations of law or regulation to, or from filing a claim or assisting with an
investigation directly with a self-regulatory authority or a government agency
or entity, including but not limited to the Securities Exchange Commission and
the federal Office of Occupational  Health (collectively, “Government
Agencies”), or from making other disclosures that are protected under the
whistleblower provisions of state or federal law or regulation, and Employee
does not need the Company’s prior authorization to engage in such conduct. 
Notwithstanding, in making any such disclosures or communications, Employee must
take all reasonable precautions to prevent any unauthorized use or disclosure of
any information that may constitute Company Confidential Information to any
parties other than the Government Agencies . This Agreement does not limit
Employee’s right to receive an award for information provided to any Government
Agencies.
1.    Proprietary and/or Confidential Information. Employee agrees that any
sensitive, proprietary, or confidential information or data relating to the
Company or any of its affiliates or other Releasees as defined in Section 5
above, including, without limitation, trade secrets, processes, practices,
pricing information, billing histories, customer requirements, customer lists,
customer contacts, employee lists, salary information, personnel matters,
financial data, operating results, plans, contractual relationships, projections
for new business opportunities, new or developing business for the Company,
technological innovations in any stage of development, the Company’s financial
data, long range or short range plans, any confidential or proprietary
information of others licensed to the Company, and all other data and
information of a competition-sensitive nature, including but not limited to all
other data and information of a competitive-sensitive nature that Employee
obtained while serving as a director, officer or employee of the Company or any
of its affiliates or Releasees, together with any received from any former
affiliates of the Company or its affiliates or other Releasees (collectively,
“Confidential Information”), and all notes, records, software, drawings,
handbooks, manuals, policies, contracts, memoranda, sales files, or any other
documents generated or compiled by any employee of the Company or Releasees
reflecting such Confidential Information, that Employee acquired while an
employee of the Company will not be disclosed or used for Employee's own
purposes or in a manner detrimental to the Company’s interests. In addition,
Employee hereby reaffirms Employee’s existing obligations, including under that
certain Employee Non-Competition, Non-Solicitation, Confidentiality and
Assignment Agreement entered into by Employee and the Company, dated December 3,
2018 (“Restrictive Covenant Agreement”), to the fullest extent permitted by law,
and, in the event of any inconsistency between the Restrictive Covenant
Agreement and this Agreement, the Restrictive Covenant Agreement shall control.
Notwithstanding the foregoing, pursuant to 18 USC § 1833(b), an individual may
not be held liable under any criminal or civil federal or state trade secret law
for disclosure of a trade secret: (i) made in confidence to a government
official, either directly or indirectly, or to an attorney, solely for the
purpose


4
  



--------------------------------------------------------------------------------




of reporting or investigating a suspected violation of law, or (ii) in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. Additionally, an individual suing an employer for
retaliation based on the reporting of a suspected violation of law may disclose
a trade secret to his attorney and use the trade secret information in the court
proceeding, so long as any document containing the trade secret is filed under
seal and the individual does not disclose the trade secret except pursuant to
court order. Also notwithstanding the foregoing, the Parties hereby agree that
Section 8 of the Restrictive Covenant Agreement shall be replaced in its
entirety with the following:
Non-Competition and Non-Solicitation. In order to protect the Company's
Proprietary Information and goodwill, during the Term of my Consulting Agreement
with the Company and for a period of six (6) months thereafter (the “Restricted
Period”), I will not directly or indirectly, whether as owner, partner,
shareholder, director, consultant, agent, employee, coventurer or otherwise,
engage, participate or invest in any business activity anywhere in the world
that develops, manufactures or markets any products, or performs any services,
that are in the field of non-muscle invasive bladder cancer, except with the
express written consent of the Chair of the Board of Directors of the Company;
provided that the foregoing will not prohibit any possible investment in
publicly traded stock of a company representing less than one percent of the
stock of such company. In addition, during the Restricted Period, I will not,
directly or indirectly, in any manner, (a) call upon, solicit, divert or take
away any of the customers, business or prospective customers of the Company or
any of its suppliers, and/or (b) solicit, entice or attempt to persuade any
other employee or consultant of the Company to leave the services of the Company
for any reason. I acknowledge and agree that if I violate any of the provisions
of this Section, the running of the Restricted Period will be extended by the
time during which I engage in such violation(s).


2.    Return of Information and Property. Employee agrees to return to the
Company all property and equipment belonging to the Company and the Releasees no
later than August 2, 2019, including without limitation all computers, hard
drives, phones, and access cards, the originals and all copies (regardless of
medium) of all information, files, materials, documents or other property
relating to the business of the Company, the Releasees, or their affiliates. If
Employee fails to return any such property, the Company shall be entitled to
deduct from the Severance an amount equal to the value of non-returned property.
3.    Non-disparagement. Employee shall not make to any person or entity any
false, disparaging, or derogatory comments about the Company, its business
affairs, its employees, officers, directors, consultants, vendors, clients,
contractors, agents, or any of the other Releasees. Employee will refer all
reference requests regarding Employee’s employment with the Company to the
Company’s Human Resources department, who will disclose only Employee’s dates of
employment with the Company, and last position. The Company agrees to direct its
executive officers and directors not to make any false, disparaging, or
derogatory comments about Employee.
4.    General Provisions. Except for the Restrictive Covenant Agreement (as
modified by Section 7 hereof), the Option Agreement and the Indemnification
Agreement, this Agreement contains the entire understanding and agreement
between the parties relating to the subject matter of this Agreement, and
supersedes any and all prior agreements or understandings between the parties
pertaining to the subject matter hereof, including but not limited to the Letter
Agreement. This Agreement may not be altered or amended except by an instrument
in writing signed by both parties. Employee has not relied upon any
representation or statement outside this Agreement with regard to the subject
matter, basis or effect of this Agreement. This Agreement and the
Confidentiality Agreement will be governed by, and construed in accordance with,
the laws of the Commonwealth of Pennsylvania , excluding the choice of


5
  



--------------------------------------------------------------------------------




law rules thereof and any and all disputes shall be brought in a state court in
Philadelphia County, Pennsylvania or federal court in the Eastern District of
Pennsylvania. The language of all parts of this Agreement will in all cases be
construed as a whole, according to the language’s fair meaning, and not strictly
for or against any of the parties. This Agreement will be binding upon and inure
to the benefit of the parties and their respective representatives, successors
and permitted assigns. Neither the waiver by either party of a breach of or
default under any of the provisions of the Agreement, nor the failure of such
party, on one or more occasions, to enforce any of the provisions of the
Agreement or to exercise any right or privilege hereunder will thereafter be
construed as a waiver of any subsequent breach or default of a similar nature,
or as a waiver of any provisions, rights or privileges hereunder. The parties
agree to take or cause to be taken such further actions as may be necessary or
as may be reasonably requested in order to fully effectuate the purposes, terms,
and conditions of this Agreement. This Agreement and the rights and obligations
of the parties hereunder may not be assigned by Employee without the prior
written consent of the Company, but may be assigned by the Company or its
successors and assigns without Employee’s permission or consent. If any one or
more of the provisions of this Agreement, or any part thereof, will be held to
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remainder of this Agreement will not in any way be affected or impaired
thereby. This Agreement may be signed in one or more counterparts, each of which
will be deemed an original, and all of which together will constitute one
instrument.
5.    No Admission. The parties agree that nothing contained in this Agreement
will constitute or be treated as an admission of liability or wrongdoing by
either of them.
6.    Cooperation. Employee agrees that Employee will cooperate fully with the
Company with respect to transitioning Employee’s duties and responsibilities and
any matter in which Employee was in any way involved during his employment with
the Company. Employee shall render such cooperation in a timely manner on
reasonable notice from the Company.
7.    Continuing Obligations. Employee acknowledges and agrees that his
obligations under the Restrictive Covenant Agreement (as modified by Section 7
hereof), the Option Agreement and the Indemnification Agreement survive
Employee’s termination of employment with the Company, and Employee agrees to
abide any and all such obligations.
8.    Waiver of Age Discrimination Claims and Claims under ADEA;
Acknowledgment/Time Periods. With respect to the General Release in Section 6 of
this Agreement, Employee agrees and understands that by signing this Agreement,
Employee is specifically releasing all claims Employee may have against
Releasees, including without limitation all claims for age discrimination under
the Age Discrimination in Employment Act as amended, 29 U.S.C. Section 621 et
seq. Employee acknowledges that he has carefully read and understands this
Agreement in its entirety, and executes it voluntarily and without coercion.
a.    Consideration Period; Deadline. Employee acknowledges that he received
this Agreement on July 26, 2019. Employee further acknowledges that he is hereby
being advised in writing to consult with a competent, independent attorney of
his choice, at his own expense, regarding the legal effect of this Agreement
before signing it. Employee further acknowledges that he is being given a period
of at least twenty-one (21) days within which to consider and execute and
re-execute this Agreement, unless he voluntarily chooses to execute this
Agreement before the end of the twenty-one (21) day period. If Employee fails to
sign this Agreement and deliver it to the Company by August 17, 2019, this
Agreement shall be deemed null and void.


6
  



--------------------------------------------------------------------------------




b.    Revocation Deadline. Employee understands and acknowledges that Employee
has seven (7) days following Employee’s execution of this Agreement to revoke it
in writing, and that this Agreement is effective and enforceable on the day
following the expiration of the seven (7) day period without Employee’s
revocation (“Effective Date”). For a revocation to be effective, written notice
must be delivered by email to the attention of Chair of the Board of Directors,
no later than 11:59 p.m. EST on the seventh calendar day after Employee signs
Agreement (“Revocation Deadline”). In the event that Employee timely revokes his
acceptance of this Agreement before the Revocation Deadline, this Agreement
shall be voided in its entirety at the election of the Company and the Company,
in its discretion, shall be relieved of all obligations, and to the extent that
Employee already received such benefits he must immediately return the amount
received. Employee acknowledges that no material changes have been made to this
Agreement during the course of discussions leading up to the execution of this
Agreement.
9.    Internal Revenue Code Section 409A: The Parties intend to comply with the
requirements of section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”). All payments under this Agreement are intended to either be
exempt from or comply with the requirements of Section 409A. All payments made
under this Agreement shall be strictly paid in accordance with the terms of this
Agreement. The Parties expressly understand that the provisions of this
Agreement shall be construed and interpreted to avoid the imputation of any
additional tax, penalty or interest under Section 409A and to preserve (to the
nearest extent reasonably possible) the intended benefits payable to Employee
hereunder. The Severance paid under this Agreement shall be treated as a
separate payment of compensation for purposes of Section 409A. Any
reimbursements or in-kind benefits provided under this Agreement that are
subject to Section 409A shall be made or provided in accordance with the
requirements of Section 409A, including, where applicable, the requirement that
(i) any reimbursement is for expenses incurred during the period of time
specified in the Agreement, (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
or in-kind benefits is not subject to liquidation or exchange for another
benefit. Employee’s right to any deferred compensation, as defined under Section
409A, shall not be subject to borrowing, anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors, to the extent necessary to avoid additional tax, penalties and/or
interest under Section 409A. Nothing herein, including the foregoing sentence,
shall change the Company’s rights and/or remedies under the Agreement and/or
applicable law. In the exercise of any of its remedies, the Company will
consider in good faith the impact of Section 409A on Employee and shall
meaningfully consult with Employee before taking any action that might have a
materially adverse impact on Employee under Section 409A. In no event shall the
Company be liable for any penalties, costs, damages, levies or taxes imposed on
Employee pursuant to Section 409A.
10.    Headings. Titles, headings and use of defined terms in this Agreement are
for purposes of references only, and shall in no way limit, define or otherwise
affect the meaning or interpretation of any of the provisions of this Agreement.


[Execution Page to Follow]






7
  



--------------------------------------------------------------------------------




















BY SIGNING BELOW, EMPLOYEE REPRESENTS AND WARRANTS THAT EMPLOYEE HAS FULL LEGAL
CAPACITY TO ENTER INTO THIS AGREEMENT, EMPLOYEE HAS CAREFULLY READ AND
UNDERSTANDS THIS AGREEMENT IN ITS ENTIRETY, HAS HAD A FULL OPPORTUNITY TO REVIEW
THIS AGREEMENT WITH AN ATTORNEY OF EMPLOYEE’S CHOOSING, AND HAS EXECUTED THIS
AGREEMENT VOLUNTARILY, WITHOUT DURESS, COERCION OR UNDUE INFLUENCE.




FOR EXECUTION NO LATER THAN AUGUST 17, 2019


IN WITNESS HEREOF, Employee and the Company have caused this Agreement to be
executed on the latest date set forth below.
DENNIS KIM


_/s/ Dennis Kim _________________________




Date:   August 2, 2019            


SESEN BIO, INC.




By:   /s/ Thomas Cannell         


Name:   /s/ Thomas Cannell         


Title:   President & Chief Executive Officer   


Date:   August 2, 2019            






--------------------------------------------------------------------------------



FOR EXECUTION ON, BUT NOT BEFORE, THE LAST DAY OF THE TERM OF THE CONSULTING
AGREEMENT
IN WITNESS HEREOF, Employee and the Company have caused this Agreement to be
executed on the latest date set forth below.


8
  



--------------------------------------------------------------------------------




DENNIS KIM


___________________________________




Date:                  


SESEN BIO, INC.




By:                  


Name:                  


Title:                  


Date:                  











ELECTION TO EXECUTE PRIOR TO EXPIRATION
OF 21-DAY CONSIDERATION PERIOD


I, Dennis Kim, understand that I have at least twenty-one (21) days within which
to consider and execute the attached Separation Agreement and General Release.
However, after having an opportunity to consult counsel, I have freely and
voluntarily elected to execute the Separation Agreement and General Release
before such twenty-one (21) day period has expired.


_August 2, 2019______                        ___/s/ Dennis Kim________________
Date                                 Employee Signature






9
  

